           Case 1:20-cv-01293-TJK Document 8 Filed 09/30/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



CALIFORNIA AIR RESOURCES BOARD
1001 I Street
Sacramento, CA 95814,

               Plaintiff,
                                                         Case No. 1:20-cv-1293 (TJK)
                       v.

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY
1200 Pennsylvania Avenue, N.W.
Washington, D.C. 20460,

NATIONAL HIGHWAY TRAFFIC SAFETY
ADMINISTRATION,
1200 New Jersey Avenue, S.E.
Washington, D.C. 20590,

               Defendants.



                               STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to this action hereby

stipulate to dismiss this action with prejudice.

       The parties are presently discussing issues relating to Plaintiff’s request for fees and costs,

but that is a collateral proceeding. White v. New Hampshire Dept. of Employment Sec., 455 U.S.

445, 451 (1982). The parties are herewith filing a joint motion to extend the period for plaintiff to

move for fees and costs, should the parties prove unable to resolve such issues without the Court’s

involvement.

Dated: September 30, 2020

                                               Respectfully submitted,
Case 1:20-cv-01293-TJK Document 8 Filed 09/30/20 Page 2 of 3




                           XAVIER BECERRA
                           Attorney General of California

                           By:_Matthew G. Bullock_/s/ ____________
                           MATTHEW G. BULLOCK CAL. BAR. #243377
                           Deputy Attorney General
                           California Department of Justice
                           Office of the Attorney General
                           455 Golden Gate Avenue, Suite 11000
                           San Francisco, CA 94102
                           Phone: (415) 510-3376
                           Email: Matthew.Bullock@doj.ca.gov

                           Attorneys for Plaintiff California Air
                           Resources Board

                           AMBER B. BLAHA
                           Assistant Chief, Law and Policy Section


                           By:    Stacy R. Stoller /s/______________
                           STACY R. STOLLER, D.C. BAR #475035
                           Attorney
                           Environment and Natural Resources Division
                           U.S. Department of Justice
                           950 Pennsylvania Ave., N.W.
                           Washington, D.C. 20530
                           Phone: (202) 353-0132
                           Email: stacy.stoller@usdoj.gov


                           MICHAEL R. SHERWIN
                           Acting United States Attorney

                           DANIEL V. VAN HORN, D.C. BAR #924092
                           Chief, Civil Division

                           By:       Peter C. Pfaffenroth /s/______________
                           PETER C. PFAFFENROTH, D.C. BAR #496637
                           Assistant United States Attorney
                           555 Fourth St., N.W.
                           Washington, D.C. 20530
                           Phone: (202) 252-2513
                           Email: peter.pfaffenroth@usdoj.gov

                           Attorneys for Defendants



                            -2-
               Case 1:20-cv-01293-TJK Document 8 Filed 09/30/20 Page 3 of 3




                               CERTIFICATE OF SERVICE
Case Name:        CARB v. USEPA, et al.                   No.     1:20-cv-1293 (TJK)

I hereby certify that on September 30, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
       JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO MOVE FOR FEES
        AND COSTS
       STIPULATION OF DISMISSAL
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on September 30, 2020, at San Francisco,
California.


                 G. Guardado                                    /s/ Giomara Guardado
                  Declarant                                            Signature
SF2020200701
